El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
La peticionaria, Yiyi Motors, Inc., nos pide que revise-mos la sentencia emitida por el Tribunal de Circuito de Apelaciones(1) el 31 de marzo de 1997. Allí se dictaminó que la Ley Núm. 379 de 15 de mayo de 1948 (29 L.RR.A. see. 271 et seq.) provee para el pago de horas extras por las horas trabajadas en exceso de cuarenta (40) horas semana-les, aun cuando se trata de empresas o empleados expre-samente exentos de dicho pago por la Ley Federal de Nor-mas Razonables del Trabajo (Fair Labor Standards Act).(2) Concluimos que el tribunal a quo se equivocó en dicha parte de su dictamen, por lo que modificamos.
r — i
El 17 de agosto de 1995, Orlando Vega presentó una querella(3) contra su ex patrono, Yiyi Motors, Inc. (en ade-lante Yiyi Motors) y reclamó el pago por las horas extras y el período de tomar alimentos, más una indemnización por despido injustificado. Luego de contestar la querella y plantear como defensa que el querellante estaba exento del pago de las horas extras y el período de tomar alimentos, Yiyi Motors presentó(4) una solicitud de sentencia sumaria *378parcial para desestimar la reclamación de horas extras. Argumentó que, por la querellada estar en el comercio in-terestatal, (5) el querellante estaba exento del pago de las horas extras en virtud de lo dispuesto en la Ley Federal de Normas Razonables del Trabajo (en adelante F.L.S.A. por sus siglas en inglés), 29 U.S.C. see. 201 et seq., la cual, alegaba, tiene supremacía sobre la Ley Núm. 379, supra.
El querellante se opuso a la solicitud de sentencia sumaria. Sostuvo que no le asistía la razón a Yiyi Motors porque el propósito del F.L.S.A. fue uniformar las escalas de salario de la mayor parte de los empleados para evitar los conflictos que surgían de una fuerza laboral mal pa-gada y porque en ningún momento se incluyó en dicho es-tatuto una disposición expresa de ocupar el campo.
El 29 de marzo de 1996 se celebró una vista en la que las partes tuvieron la oportunidad de argumentar sus res-pectivas posiciones en tomo a la solicitud presentada de sentencia sumaria. Luego de evaluar los escritos y argu-mentos de las partes, el foro de instancia declaró con lugar la solicitud de sentencia sumaria a favor de Yiyi Motors. Dicho foro concluyó que Yiyi Motors era una empresa de-dicada al comercio interestatal, que estaba cubierta por las disposiciones del F.L.S.A. y que por tal razón le aplicaba al querellante la excepción del pago de horas extras que esta-blece la referida ley para los vendedores de autos.(6) El foro de instancia determinó que la ley federal prevalecía sobre la ley local por estar esta última en conflicto con la política pública federal.
Inconforme, el querellante acudió ante el Tribunal de Circuito de Apelaciones. Dicho foro consolidó la apelación con otras apelaciones que tenía pendientes sobre el mismo asunto. Luego de los trámites apelativos de rigor, el Tribu*379nal de Circuito de Apelaciones revocó la sentencia del Tribunal de Primera Instancia. El foro apelativo concluyó que el Congreso no tuvo la intención de ocupar el campo al aprobar el F.L.S.A. Además, señaló que no existía conflicto alguno entre la ley federal y la local, ya que lo que ésta hacía era conceder más beneficios que la federal, cosa que la ley federal permitía. Devolvió el caso al Tribunal de Pri-mera Instancia para procedimientos ulteriores compatibles con lo allí resuelto.
Inconforme, Yiyi Motors acude ante nos mediante un recurso de certiorari y señala la comisión de los errores siguientes:

Erró grave y manifiestamente el honorable Tribunal de Cir-cuito de Apelaciones al no considerar el propósito congresional al establecer las exenciones contenidas en el Fair Labor Standards Act.

Erró grave y manifiestamente el honorable Tribunal de Cir-cuito de Apelaciones al concluir que no existe conflicto entre la aplicación de la Ley 379 y el propósito del Congreso de los Es-tados Unidos al establecer la exención de los vendedores de au-tomóviles y, por consiguiente, resolver que la legislación federal no había ocupado el campo. (Enfasis suplido.) Petición de cer-tiorari, pág. 6.
Mediante nuestra Resolución de 30 de junio de 1997 ex-pedimos el auto de certiorari para revisar la decisión emitida. Presentados los autos, las partes han presentado sus alegatos, por lo que estamos listos para resolver.
II
Por estar íntimamente relacionados, procedemos a dis-cutir conjuntamente los dos (2) señalamientos de error.
El F.L.S.A. fue aprobado con el propósito de eliminar las pésimas condiciones de trabajo entonces prevalecientes, que impedían el logro de unos niveles mínimos de bienestar para los trabajadores de industrias en el comercio interestatal. Para lograr estos objetivos, el F.L.S.A. es-*380tablece un salario mínimo por hora y una jornada máxima semanal de trabajo, luego de la cual el patrono incurre en la obligación de pagar de modo extraordinario las horas trabajadas en exceso del máximo establecido.(7)
La referida ley, sin embargo, excluye de su aplicación a ciertos empleados e industrias. En lo pertinente al caso de autos, se excluyó de la obligación del pago extraordinario por horas trabajadas en exceso de cuarenta (40) horas se-manales(8) a “any salesman, partsman, or mechanic primarily engaged in selling or servicing automobiles, trucks, or farm implements, if he is employed by a non manufacturing establishment primarily engaged in the business of selling such vehicles or implements to ultimate purchasers”. (9) Es en virtud de esta disposición que el re-currente alega que los recurridos no tienen derecho al pago extraordinario por las horas extras trabajadas. Arguye que el Congreso ocupó el campo y que cualquier legislación es-tatal en contrario es inválida.
La doctrina del campo ocupado surge del Art. VI, Sec. 2 de la Constitución de Estados Unidos. Dicha doctrina postula, en síntesis, que en caso de existir algún conflicto entre una ley estatal y una federal, ha de prevalecer ésta sobre aquélla.(10) La intención de ocupar el campo ha de surgir de alguna de dos (2) formas: explícitamente en el estatuto o implícitamente en la estructura y el propósito de la ley.(11) Examinado el F.L.S.A., no surge expresión alguna que sugiera una intención congresional de suplantar o pro-*381hibir la legislación estatal en el área que nos ocupa. Todo lo contrario, la Sec. 18 del F.L.S.A. dispone, en lo pertinente, que:
No provision of this chapter or of any order thereunder shall excuse noncompliance with any Federal or State law or municipal ordinance establishing a minimum wage higher than the minimum wage established under this chapter or a maximum workweek lower than the maximum workweek established under this chapter ,...(12)
El texto antes transcrito contradice las alegaciones de la peticionaria en cuanto a la doctrina de la ocupación del campo. Así también, es pertinente indicar que las cortes federales se han enfrentado a este problema anterior-mente. A esos efectos han resuelto que el F.L.S.A. no pro-híbe que los estados legislen para conceder mayores bene-ficios a los empleados cubiertos por dicha legislación federal, incluso a los empleados excluidos de sus beneficios.(13)
No es la primera vez que llegamos a esta conclusión. Anteriormente hemos dispuesto que, en cuanto la legisla-ción local sea más beneficiosa para el empleado, no habrá conflicto entre ésta y el F.L.S.A. Marrero Cabrera v. Caribbean Refining Co., 93 D.P.R. 250 (1966); Porto Rico Coal Co. v. Tribunal Superior, 91 D.P.R. 89 (1964), revocado por otros fundamentos en Marrero Cabrera v. Caribbean Refining Co., supra; Trinta v. Tribunal Superior, 87 D.P.R. 400 (1963); Bull Insular Line v. Tribunal Superior, 86 D.P.R. 156 (1962); Pan American v. Tribunal Superior, 86 D.P.R. 139 (1962); Ortiz Reyes v. Eastern Sugar, 85 D.P.R. 95 (1962); Laborde v. Eastern Sugar Associates, 81 D.P.R. 478 (1959); Berrios v. Eastern Sugar Associates, 79 D.P.R. 688 (1956); Olazagasti v. Eastern Sugar Associates, 79 D.P.R. 93 (1956); Peña v. Eastern Sugar Associates, 75 D.P.R. 304 *382(1953); Chabrán v. Bull Insular Line, Inc., 69 D.P.R. 269 (1948).
Dados los fundamentos anteriormente expuestos, es forzoso concluir que, en tanto en cuanto una ley estatal sea más beneficiosa para el empleado que las disposiciones del F.L.S.A., la ley federal no impide la aplicación de aquélla por no estar en conflicto ambas leyes. Los propósitos de ambas legislaciones son, en dichas circunstancias, perfectamente armonizables.
HH hH hH
En nuestra jurisdicción, el derecho al pago de las horas extras trabajadas tiene su sustrato fundamental en la Sec. 16 del Art. 1 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Dicha disposición constitucional establece que sólo podrá trabajarse en exceso del límite diario de ocho (8) horas mediante una compensación extraordinaria que nunca será menor de una vez y media del tipo de salario ordinario, según se disponga por ley.
Es preciso señalar que el caso de autos contiene recla-maciones tanto por las horas trabajadas en exceso de ocho (8) horas diarias como por las horas trabajadas en exceso de cuarenta (40) horas semanales.
Sobre la reclamación por el pago de las horas extras trabajadas en exceso de ocho (8) horas diarias, no cabe duda de que nuestro sistema legal exige que se paguen de manera extraordinaria(14) a por lo menos tiempo y medio. *383Sin embargo, el F.L.S.A. no requiere el pago extraordinario de las horas trabajadas en exceso de ocho (8) horas diarias ni impone una jornada diaria máxima.
Siendo las disposiciones locales más beneficiosas para el obrero que el F.L.S.A. en este asunto, aplica el requisito estatal del pago extraordinario por las horas trabajadas en exceso de ocho (8) horas diarias, en este caso, a tiempo y medio.
IV
La discusión anterior, sin embargo, no dispone de la controversia ante nos. Es menester dilucidar otro asunto: si la Ley Núm. 379, supra, dispone para el pago extraordi-nario por las horas trabajadas en exceso de cuarenta (40) horas semanales a los vendedores de automóviles.
A pesar de que la peticionaria no señala(15) como un error cometido por el foro recurrido el haber resuelto esta interrogante en la afirmativa, el tribunal a quo sí cometió dicho error.
Como hemos expresado en numerosas ocasiones, este Tribunal no tiene que limitarse a la consideración de los errores señalados. Es nuestra obligación velar por que se haga justicia a aquella parte que, de acuerdo con nuestro más sano criterio, tiene derecho a ella. Ríos Quiñones v. Adm. Servs. Agrícolas, 140 D.P.R. 868 (1996); Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990); Ab Intestato Marini Pabón, 107 D.P.R. 433 (1978); Santiago Cruz v. Hernández Andino, 91 D.P.R. 709 (1965); Dávila v. Valdejully, 84 D.P.R. 101 (1961); Coll v. Picó, 82 D.P.R. 27 (1960); Cruz v. Bruno, 76 D.P.R. 966 (1954).
La peticionaria, Yiyi Motors, fundamenta su argumento sobre este punto en Olazagasti v. Eastern Sugar Associa*384tes, supra. Allí el asunto trataba de una exención concedida por la sec. 207(c) del F.L.S.A., 29 U.S.C., en la cual se exime del máximo de cuarenta (40) horas en la jornada semanal de trabajo a los patronos dedicados a, entre otras cosas, la conversión de la caña en azúcar. La Ley Núm. 379, supra, no disponía dicha exención en ninguno de sus incisos pertinentes. Una de las cuestiones principales dis-cutidas en el caso Olazagasti v. Eastern Sugar Associates, supra, fue al efecto de si erró el tribunal inferior al resolver que la exención concedida por la F.L.S.A., mediante dicha sección, fue válidamente dejada sin efecto por la Ley Núm. 379, supra.
El Art. 5(16) de la Ley Núm. 379 de 15 de mayo de 1948 (29 L.P.R.A. see. 274) disponía al momento de resolverse Olazagasti v. Eastern Sugar Associates, supra, pág. 104, que:
“Todo patrono que emplee o permita que trabaje un empleado durante horas extras vendrá obligado a pagarle por cada hora extra un tipo de salario igual al doble del tipo convenido para las horas regulares; Disponiéndose, sin embargo, que todo pa-trono de una industria de Puerto Rico cubierta por las disposi-ciones de la Ley de Normas Razonables de Trabajo {Fair Labor Standards Act), aprobada por el Congreso de Estados Unidos de América en 25 de junio de 1938, según ha sido o fuere sub-siguientemente enmendada, sólo vendrá obligado a pagar por cada hora de trabajo en exceso de la jornada legal de ocho (8) horas o en exceso de cuarenta (40) horas a la semana un tipo de salario a razón de, por lo menos, tiempo y medio del tipo de salario convenido para las horas regulares, salvo el caso en que por decreto de la Junta de Salario Mínimo o convenio colectivo de trabajo se haya fijado o fijare otra norma de trabajo o de compensación, o de ambas. Para determinar el tipo de salario convenido para horas regulares de trabajo, se dividirá el salario diario, semanal, mensual o en otra forma estipulado, por el número de horas regulares que se trabaje durante ese mismo período de acuerdo con las disposiciones de esta Ley. (Énfasis suplido.)
*385En Peña v. Eastern Sugar Associates, supra, pág. 322 esc. 10, expresamos que:
A virtud del artículo 7(c) de la Ley Federal los patronos en la fase industrial de la industria azucarera no vienen obligados a pagar tiempo extra por las horas trabajadas en exceso de 40 por ciertos empleados durante la zafra. ... Pero aquí no se alega que el trabajo del demandante durante la zafra estaba cubierto por la exención de paga extra contenida en la sección 7(c) de la Ley Federal. Aparentemente el demandante es un empleado a quien debe pagarse tiempo extra en exceso de 40 horas durante la zafra a tenor con la Ley Federal. Por tanto, dejamos para otro día la cuestión de qué efecto, de tener alguno, tuvo el Dis-poniéndose del artículo 5 de la Ley núm. 379 sobre la exención comprendida en la sección 7(c) de la Ley Federal. (Enfasis su-plido y en el original.)
El obrero querellante en el caso Olazagasti v. Eastern Sugar Associates, supra, estaba incluido en la exención es-tablecida por la Sec. 7(c) de la Ley de Normas Razonables de Trabajo, supra. Por lo tanto, la cuestión que se dejó pendiente de resolución en Peña v. Eastern Sugar Associates, supra, pág. 322 esc. 10, fue resuelta en Olazagasti v. Eastern Sugar Associates, supra. En este último caso inter-calamos las palabras “cuando la Ley Federal requiera el pago de horas extras” (id., pág. 107) en el Disponiéndose del Art. 5, supra. Establecimos que el Disponiéndose del Art. 5 de la Ley Núm. 379, supra, demostraba “de su pro-pia faz que la Asamblea Legislativa trataba de reenactar [sic] en nuestra ley local la fórmula federal sobre horas extras para paga semanal, en tanto en cuanto la ley local se aplicaba a industrias sujetas a la Ley Federal de Nor-mas Razonables de Trabajo”. íd., pág. 108. Entendimos que este criterio quedó fortalecido por la disposición al efecto de que ‘sólo se pagará tiempo y medio”, mientras que a tenor con otros artículos de la ley, las industrias locales debían pagar tiempo doble. Dijimos que el uso de la palabra “sólo” hacía que pareciera improbable que fuera la intención le-gislativa extender la responsabilidad del patrono más allá de lo dispuesto en la ley federal.
*386Señalamos, además, en Olazagasti v. Eastern Sugar Associates, supra, que el historial legislativo de la citada Ley Núm. 379 demostraba que el Disponiéndose fue insertado en ella para “atemperar” el estatuto local a la ley federal. Concluimos que la palabra “atemperar” únicamente podía significar que el Disponiéndose del Art. 5 de la Ley Núm. 379, supra, preceptuaba sustancialmente la misma paga por las horas extras durante la semana regular que la ley federal, incluyendo la exención durante la zafra contenida en el Art. 7(c) de la Ley Núm. 379, supra.
Dispusimos que, en virtud del Art. 5, la Ley Núm. 379, supra, conservaba, más bien que en efecto eliminaba, la exención relativa a la paga por las horas extras durante la época de zafra contenida en la ley federal, en tanto en cuanto concierne a la semana regular de trabajo. Conclui-mos que al aprobar la Ley Núm. 379, supra, no fue el pro-pósito legislativo conceder a los obreros paga por las horas extras que éstos no tenían derecho a recibir al amparo de la Sec. 7(c) de la ley federal, supra. Modificamos la senten-cia recurrida a los efectos de eliminar la paga a tiempo y medio por las horas trabajadas en exceso de cuarenta (40) horas semanales durante el tiempo de zafra.(17)
Aunque la exención pertinente al caso de autos no surge de la Sec. 7(c) del F.L.S.A., sino de la see. 213(b)(10)(A), el principio del Disponiéndose aplica a esta situación. El Art. 6(18) de la Ley Núm. 379, supra, 29 L.P.R.A. see. 275, es el que dispone para regular el pago de horas extras en Puerto Rico. La norma del Disponiéndose de dicho artículo establece que no fue el propósito del legislador puertorriqueño conceder el pago de horas extras a personas a quienes el F.L.S.A. no se lo concedió. Es decir, *387que el Disponiéndose fue insertado en ella para atemperar el estatuto local al F.L.S.A., de forma que la intención fue no extender la responsabilidad de los patronos sujetos a la legislación federal más allá de lo dispuesto en ésta.
Aplicando la doctrina anteriormente expuesta al caso de autos, la Ley Núm. 379, supra, no es más beneficiosa para los vendedores de automóviles que el F.L.S.A. debido a que la ley local conserva las exenciones establecidas por la legislación federal.
Cabe señalar, además, que en Olazagasti v. Eastern Sugar Associates, supra, resolvimos también que cuando por convenio colectivo o decreto mandatorio emitido por la Junta de Salario Mínimo de Puerto Rico(19) se haya fijado otra norma de trabajo o compensación más beneficiosa que las dispuestas por ley, son los acuerdos o los decretos los que han de aplicar a esa situación particular.
En Berrios v. Eastern Sugar Associates, supra, este Tribunal se enfrentó a una situación similar. El señor Berrios era empleado de Eastern Sugar, empresa cubierta por el F.L.S.A., por estar dedicada al comercio interestatal, y sus labores caían bajo la definición de marino, por lo que es-taba exento del pago de horas extras según la ley federal en virtud de su sec. 213(a)(3), 29 U.S.C. Luego de citar extensamente a Olazagasti v. Eastern Sugar Associates, supra, el tribunal dictaminó que durante el período de za-fra las horas trabajadas en exceso de cuarenta (40) debían serle compensadas al empleado tan sólo a tiempo sencillo. Este caso sin duda alguna confirma lo resuelto en Olaza-gasti v. Eastern Sugar Associates, supra, a los efectos de que la ley local no concede mayores derechos que los con-cedidos por la ley federal a los empleados que trabajan para empresas que se encuentran bajo el ámbito de ésta, conservándose así las exenciones allí establecidas.
*388En Ortiz Reyes v. Eastern Sugar, supra, los empleados querellantes reclamaban el pago de las horas trabajadas en exceso de ocho (8) horas diarias a razón de tiempo doble.(20) Los querellantes eran marinos, por lo que se en-contraban exentos de la aplicación del F.L.S.A.(21) Reclama-ban que, como estaban exentos, no les aplicaba el Dispo-niéndose del Art. 5, supra, por lo que esas horas debían serle pagadas a tiempo doble y no a tiempo y medio. El Tribunal estableció que el criterio para la aplicación del Disponiéndose es si la industria dentro de la cual el em-pleado presta servicios está cubierta por el F.L.S.A. por tratarse de actividades del comercio interestatal o de la producción de artículos para el comercio interestatal. Se dictaminó que las labores de los querellantes estaban cu-biertas por el F.L.S.A., pero que las disposiciones de dicha ley no le eran aplicables en virtud de la exención estable-cida por la Sec. 13 de la misma ley, 29 L.RR.A. see. 282. Se reiteró la norma de Olazagasti v. Eastern Sugan Associates, supra, a los efectos de que la intención legislativa al aprobar el Disponiéndose fue que el F.L.S.A. rigiera en Puerto Rico con todas sus disposiciones, incluyendo todas las exenciones provistas en ella, con la excepción de impo-nerles a los patronos de las industrias cubiertas por la ci-tada ley federal la obligación de pagarles a sus empleados a tiempo y medio las horas trabajadas en exceso de ocho (8) diarias.
En Trinta v. Tribunal Superior, supra, págs. 409-410, dijimos:
Siendo aplicables a la industria azucarera de Puerto Rico las disposiciones de la Ley Federal de Normas Razonables de Trabajo, Berrios v. Eastern Sugar Associates, 79 D.P.R. 688 (1956), a base de la discusión sobre la relación entre la Ley Federal, el Disponiéndose del Art. 5 y el Decreto Mandatorio Núm. 3 que *389aparece en el caso de Olazagasti, supra, resulta que en época de zafra opera en todo su vigor la exención de paga por horas extras de la sección 7(c) de la Ley Federal con respecto a la pro-ducción de azúcar crudo .... (Enfasis en el original.)
Nuevamente confirmamos lo resuelto en Olazagasti v. Eastern Sugar Associates, supra.
En Marrero Cabrera v. Caribbean Refining Co., supra, págs. 265-266, este Tribunal se expresó a los efectos de que:
... la incorporación del Disponiéndose del Art. 5 de la Ley Núm. 379 respondió al propósito legislativo de “atemperar” la ley local al estatuto federal, de forma que en cuanto al pago de horas extras la responsabilidad de los patronos cubiertos por la Ley Federal de Normas Razonables no se extendiera más allá de lo dispuesto en ésta. Sólo así se lograba colocar a estas industrias en posición de competir, sin estar en desven-taja, con empresas establecidas en Estados Unidos dedicadas a las mismas actividades. Cualquier norma más onerosa sig-nificaba un certero desaliento para atraerlas al suelo puerto-rriqueño dentro del entonces incipiente programa de industrialización.
Estas expresiones sirven de fundamento para la norma enunciada en Olazagasti v. Eastern Sugar Associates, supra. Si la intención legislativa al aprobar la Ley Núm. 379, supra, fue la de equiparar las industrias puertorriqueñas cubiertas por el F.L.S.A. con las foráneas también cubiertas, resulta inverosímil que se le haya querido imponer normas más onerosas en cuanto al pago de horas extras a las empresas exentas por la ley federal.
Los recurridos intentan —infructuosamente a nuestro entender— distinguir el caso Olazagasti v. Eastern Sugar Associates, supra, de éste. A esos efectos señalan que Olazagasti v. Eastern Sugar Associates, supra, trataba de un empleado expresamente exento del pago de horas extras durante el período de zafra por un decreto mandatorio emi-tido en virtud de la Ley de Salario Mínimo, por lo que no tenía derecho a recibir el pago por horas al amparo del estado de derecho local. Aunque ciertamente el Tribunal *390consideró un razonamiento similar al emitir su decisión, éste no desvirtúa lo resuelto con relación al Disponiéndose. En primer lugar, el empleado no estaba expresamente exento del pago de las horas extras; llegamos a esa conclu-sión mediante una inferencia del hecho de que el decreto mandatorio ordenaba el pago de horas extras para el tiempo muerto, pero no lo hacía para el período de zafra. Lo que no señalan los recurridos es el hecho de que fueron dos (2) los fundamentos esbozados por este Tribunal para llegar a su conclusión, el anterior y el que surge del Disponiéndose.
La Asamblea Legislativa enmendó la Ley Núm. 379, supra, mediante la Ley Núm. 33, supra, a los efectos de excluir expresamente de las disposiciones sobre jomada diaria y semanal a los empleados dedicados a la venta de automóviles, camiones, equipo pesado y otros vehículos de arrastre. Por haber sido aprobadas estas enmiendas con posterioridad al período en que se reclaman las partidas en controversia, éstas no le aplican al caso de autos.
La Exposición de Motivos de la Ley Núm. 33, supra, 1996 Leyes de Puerto Rico 85, 86-87, indica, en lo perti-nente, que:
Entre los grupos de empleados respecto a los cuales se han planteado dudas sobre su inclusión o exención, se encuentran los vendedores de automóviles, camiones y equipo pesado. ... Esta ley federal contiene disposiciones sobre jornada de trabajo y, en lo aquí pertinente, su esquema de aplicación y exenciones son virtualmente idénticas a la ley de Puerto Rico. ...
Similar acción legislativa se impone en Puerto Rico. Esto es así por cuanto la falta de precisión de la Ley [Núm.] 379, limita las oportunidades de desarrollo de los empleados dedicados a este tipo de ventas ....
... De igual forma, a pesar de que por la naturaleza de sus labores deben ser considerados profesionales, la ausencia de requisitos de educación formal ha militado en los tribunales en contra de esa designación.
Parece indicarse que la intención original del legislador era la de excluir a los vendedores de automóviles *391de los beneficios de la Ley de Salario Mínimo. A pesar de ello, nunca se le excluyó de los beneficios expresamente. No obstante, es nuestra labor buscar el verdadero significado de las palabras de nuestra Legislatura, por lo que reitera-mos hoy la norma enunciada en Olazagasti v. Easter Sugar Associates, supra, a los efectos de que la Ley Núm. 379, supra, conserva las exenciones concedidas por el F.L.S.A. Esto no impide que la Legislatura conceda mayores bene-ficios mediante otra legislación ni que los obreros pacten con sus patronos condiciones de trabajo más beneficiosas.
V
Es menester señalar que hemos resuelto varios casos en los cuales, aunque citando a Olazagasti v. Eastern Sugar Associates, supra, como autoridad, aplicamos una norma distinta. Véase Pan American v. Tribunal Superior, supra; Marrero Cabrera v. Caribbean Refining Co., supra. En dichos casos concedimos el pago extraordinario a tiempo do-ble por las horas trabajadas en exceso de ocho (8) horas diarias y de cuarenta y ocho (48) horas semanales(22) a em-pleados de industrias cubiertas por el F.L.S.A.
No obstante lo anterior, las enmiendas promulgadas por la Legislatura al Art. 5 de la Ley Núm. 379, supra,(23) re-suelven este problema. Mediante la Ley Núm. 223 de 23 de julio de 1974 fue enmendado el Art. 5, supra, para eliminar de éste la frase “o en exceso de cuarenta (40) horas a la semana”. El artículo vigente —renumerado como Art. 6— desde la referida enmienda dispone lo siguiente:
Todo patrono que emplee o permita que trabaje un empleado durante horas extras vendrá obligado a pagarle por cada hora extra un tipo de salario igual al doble del tipo convenido para las horas regulares; Disponiéndose, sin embargo, que todo pa-*392trono de una industria de Puerto Rico cubierta por las disposi-ciones de la Ley de Normas Razonables de Trabajo (Fair Labor Standards Act), aprobada por el Congreso de Estados Unidos de América en 25 de junio de 1938, según ha sido o fuere sub-siguientemente enmendada, sólo vendrá obligado a pagar por cada hora extra de trabajo en exceso de la jornada legal de ocho (8) horas un tipo de salario a razón de, por lo menos, tiempo y medio del tipo de salario convenido para las horas regulares, salvo el caso en que por decreto de la Junta de Salario Mínimo o convenio colectivo de trabajo se haya fijado otra norma de trabajo o de compensación, o de ambas. Para determinar el tipo de salario convenido para horas regulares de trabajo, se divi-dirá el salario diario, semanal, mensual o en otra forma estipu-lado, por el número de horas regulares que se trabaje durante ese mismo período de acuerdo con las disposiciones de esta ley. (Énfasis suplido.) 1974 (Parte 2) Leyes de Puerto Rico 177, 180.
De la Exposición de Motivos de la Ley Núm. 223, supra, surge que el propósito expreso de su aprobación fue fijar la duración de la jornada de trabajo semanal en cuarenta (40) horas, eliminando así el anacronismo que representa la jornada semanal de cuarenta y ocho (48) horas. Véase la Exposición de Motivos de la Ley Núm. 223, supra, 1974 Leyes de Puerto Rico 177.
Es meridianamente claro, sin embargo, que de la manera en que se encuentra redactado el citado Art. 5 en virtud de la referida enmienda, y al analizarlo conjuntamente con el F.L.S.A., en Puerto Rico rigen las normas siguientes para el pago de una compensación extraordinaria para los empleados o las industrias no exentos de la aplicación de las disposiciones referentes al pago de las horas extras de la referida Ley Núm. 379:(24)
1. Patronos y empleados no cubiertos por el F.L.S.A.: Tienen la obligación de pagar a sus empleados por cada hora extra trabajada un tipo de salario no menor que el doble del tipo convenido para las horas regulares. Esto in-cluye las horas trabajadas en exceso de ocho (8) diarias y de cuarenta (40) semanales.
*3932. Patronos y empleados cubiertos, pero no exentos, por el F.L.S.A.: Tienen la obligación de pagarle a sus emplea-dos por cada hora extra trabajada un tipo de salario no menor de tiempo y medio del convenido para las horas regulares. Ello incluye las horas trabajadas en exceso de las ocho (8) diarias y en exceso de las cuarenta (40) semanales.
3. Patronos o empleados cubiertos, pero exentos, de las disposiciones del F.L.S.A.: En virtud de las exclusiones con-tenidas en el propio estatuto federal, sólo tienen la obliga-ción, en ausencia de convenio colectivo o Decreto de la Junta de Salario Mínimo de Puerto Rico que disponga al-gún beneficio mayor, de pagarle a sus empleados un tipo de salario no menor de tiempo y medio del convenido para las horas regulares por las horas extras trabajadas en exceso de ocho (8) diarias. No tienen la obligación de pagar ex-traordinariamente las horas trabajadas en exceso de cua-renta (40) semanales.
Por los fundamentos anteriormente expuestos, se modi-fica la sentencia dictada por el Tribunal de Circuito de Ape-laciones el 31 de marzo de 1997 para dejar sin efecto el dictamen de que deben pagarse como horas extras las horas trabajadas en exceso de cuarenta (40) horas semanales, y se devuelve el caso al Tribunal de Primera Instancia para la continuación de los procedimientos conforme a lo aquí resuelto. Se dictará sentencia de conformidad.
El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. El Juez Asociado Señor Negrón García se inhibió.

 En los Casos Núms. KLAN-96-00478, KLAN-96-00479, KLAN-96-00480, KLAN-96-00505, KLAN-96-00881, KLAN-96-00616 y KLAN-96-00744, los cuales fueron consolidados por dicho tribunal.


 29 U.S.C. see. 201 et seq.


 Ante el Tribunal de Primera Instancia, Sala Superior de Bayamón.


 El 6 de octubre de 1995.


 Yiyi Motors, Inc. (en adelante Yiyi Motors) se dedica a la venta de automó-viles importados de Japón. Su volumen de ventas sobrepasa los quinientos mil dóla-res ($500,000) anuales.


 29 U.S.C. sec. 213(b)(10)(A).


 Véase 29 U.S.C. see. 202; S. Rep. 145, publicado en 1961 U.S.Code Congressional and Administrative News, T. 2, pág. 1625.


 Según definidas en dicha ley.


 29 U.S.C. sec. 213(b)(10)(A).


 Siempre y cuando la ley federal haya sido válidamente aprobada. Maryland v. Louisiana, 451 U.S. 725 (1981); Jones v. Rath Packing Co., 430 U.S. 519 (1977); Huron Portland Cement Co. v. City of Detroit et al., 362 U.S. 440 (1960).


 Pacific Gas & Elec. v. Energy Resources Comm’n, 461 U.S. 190 (1983); Jones v. Rath Packing Co., supra; City of Burbank v. Lockheed Air Terminal, 411 U.S. 624 (1972).


 29 U.S.C. sec. 218(a).


Agsalud v. Pony Exp. Courier Corp. of America, 833 F.2d 809 (9no Cir. 1987); Pettis Moving Co., Inc. v. Roberts, 784 F.2d 439 (2do Cir. 1986); Williams v. W.M.A. Transit Company, 472 F.2d 1258 (D.C. 1972).


 La Ley Núm. 379 de 15 de mayo de 1948 (29 L.P.R.A. see. 271 et seq.) coincide con el requisito constitucional al requerir el pago a tiempo doble en las industrias no cubiertas por el Fair Labor Standards Act (en adelante F.L.S.A.), y a tiempo y medio a las cubiertas. La Sec. 16 del Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, exige una compensación extraordinaria por las horas traba-jadas en exceso de ocho (8) horas diarias a razón de, por lo menos, una vez y media el tiempo dispuesto para las horas regulares. Ortiz Reyes v. Eastern Sugar, 85 D.P.R. 95 (1962).


 Aunque no lo señala como un error cometido, sí discute dicho asunto en su petición y alegato.


 Ahora Art. 6, según remunerado mediante Ley Núm. 83 de 20 de julio de 1995 (29 L.P.R.A. sec. 274).


 Por motivo del Decreto Mandatorio Núm. 3 de la Junta de Salario Mínimo, que establecía el pago a tiempo y medio de las horas trabajadas en exceso de cua-renta (40) semanales durante el tiempo muerto, no se modificó la sentencia recurrida en cuanto a la paga por horas extras en tiempo muerto.


 Según renumerado.


 Véase Marrero Cabrera v. Caribbean Refining Co., 93 D.P.R. 250 (1966), en cuanto al alcance de los decretos mandatories de la Junta de Salario Mínimo de Puerto Rico.


 Aunque la controversia en este caso surgía en tomo al pago extraordinario de las horas trabajadas en exceso de ocho (8) diarias, y no de las trabajadas en exceso de (40) semanales, las conclusiones a las que allí arribamos aplican al caso de autos.


 Sec. 213(a)(14) del F.L.S.A., 29 U.S.C..


 Esta era la jornada semanal legal de trabajo en aquel entonces.


 Las cuales son posteriores a los casos disentidos que interpretan el Dispo-niéndose de dicho artículo.


 Por disposición de la propia Ley Núm. 379, supra.